Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                  DETAILED ACTION 
1. Claims 1-20 are presented for the examination.
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/22/2022 has been entered. 
 
                                Double Patenting 
3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 7. Claims 1-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-18 of US 10671460 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because both computer systems comprise substantially the same elements which are  implement a message passing interface with the peripheral device( communicate the data with a processing device using a message passing interface, col 29, ln 21-25) , the message passing interface bypassing the host system(  provide data access to the processing device through communications made using the message passing interface and performed without involving the host system, col 29, ln 30-35) , instruct a controller of the storage device to communicate directly with the peripheral device over the bus using the message passing interface( communicate the data with a processing device that is separate from the host system using a message passing interface over the bus, col 27, ln 20-25),  in response to a current workload of the memory system by: inputting the current workload into a predictive model, wherein the predictive model is trained to predict future use of data associated with the current workload( predict a data movement over the bus using a   model, the  model trained using data usage information corresponding to historical data access requests transferring data between the memory components( col 29, ln 35-30);and moving the data associated with the current workload to the peripheral device in response to the prediction  and 2Docket No. 120426-014004/USAppl. No. 16/874,011Response to Office Actionprovide data access to the peripheral device through communications made using the message passing interface over the bus( provide data access to the processing device through communications made using the message passing interface over the bus, the data access provided based on the predicted data movement , col 29, ln 30-35)
   The difference between claims 1, 17, 18 of the US patent and this case are  controller of the storage device to communicate directly with the peripheral device, receiving a prediction from the predictive model indicating that the data associated with the current workload will be accessed in the future. It would have been obvious to one of the ordinary skill in the art before the effective filling of claimed invention was made to include above features because  this permits agents on the secondary bus to perform the protocol without interrupting the host processor which normally resides on the primary PCI bus.
                                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/               Primary Examiner, Art Unit 2194